Continuation Sheet
Continuation of 3: Newly amended instant claims raise new issues requiring a novel search and/or further consideration (e.g., a new restatement of rejection) because of new claim recitations.

Continuation of 12: Because, it remains the Examiner's position that the claims are unpatentable for reasons previously of record in the final office action.

Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive.
Applicant contends that Amin teaches simulated data regarding ion penetration depth. In paragraph 0052, while mentioning that the ion penetration depth is different from the compression depth (DOL), in a glass substrate having a thickness of 0.2 mm, 0.3 mm, 0.4 mm, 0.5 mm, or 0.55 mm, the silver ions are present to a depth in the range of about 1 micrometer to 20 micrometers. Therefore, it can be deduced that the ion penetration depths disclosed in Amin range from 0.005T to 0.036T. This is not persuasive as Amin suggests embodiments with a much lesser thickness, e.g., 0.025 mm or 25 microns (para 44). 
Applicant further contends that the condition corresponding to “ion penetration depth of 0.3T or more and 0.5T or more” of the present invention cannot be derived through Amin. This is not persuasive. 
With regard to the depth of compression of the window panel and the relationship 0.15T≤DOC≤0.3T; wherein T is the thickness of the window panel, and DOC is the depth of compression defined as a depth at which a compressive stress becomes 0 (zero); and the depth of layers of the second ion; Amin teaches the replacement of smaller ions by larger ions at a temperature below that at which the glass network can significantly relax produces a distribution of ions across the surface of the glass that results in a stress profile; wherein the larger volume of the incoming ion produces a compressive stress (CS) on the surface and tension (central tension, or CT) in the center of the glass; and balancing depth of compression versus that of the central tension; and CS and/or DOL (i.e., depth of ion exchange) may be reduced at a constant desired thickness to vary the CT (para 28-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the depth of compression; the slope of the depth of compression, and wherein it reaches zero, versus that of the thickness as well the depth of the ion exchange (i.e., depth of layer of the second ion) to optimize the relationship of the depth of compression versus that of the central tension or balance the depth of compression versus that of the central tension. 
In response to applicant's argument that according to the present invention, the purpose/effect of providing a window panel with improved strength and impact resistance even in thin film thickness can be achieved, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783